Citation Nr: 1447734	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  13-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to November 16, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from November 16, 2012, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 16, 2012.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued a 50 percent rating for the Veteran's PTSD.

Since then, in an October 2013 rating decision, the RO increased this rating to 70 percent as of November 16, 2012, and also granted entitlement to a TDIU, but only as of November 16, 2012.  As the Veteran has not indicated this action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability, and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 hearing at the RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas; but not total occupational and social impairment.

2.  For the appellate period prior to November 16, 2012, the Veteran's service-connected PTSD prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to November 16, 2012, the criteria are met for a 70 percent schedular evaluation for PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria have not been met for 100 percent schedular evaluation for PTSD at any time during the entire appellate period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  Prior to November 16, 2012, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Generally, proper notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The relevant notice information must have been timely sent, timeliness being defined as a sequence of events whereby notice is provided in advance of the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's identified VA and private treatment records have been obtained and associated with the claims file, as well as Social Security records.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the September 2014 Travel Board hearing, the Veteran received proper assistance in developing this claim, including especially for the claim of entitlement to a TDIU prior to November 16, 2012, which was raised by the record from the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the October 2011 hearing.  Also, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See id. at 497-98. 

II. PTSD

The Veteran's service-connected PTSD is to be evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Evaluating all the evidence of record, and in light of VA's doctrine of resolution of reasonable doubt in the claimant's favor on material issues, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD prior to November 16, 2012.  

However, the Board finds that the preponderance of the evidence is against entitlement to a 100 percent schedular rating at any time during the entire appellate period, as the Veteran's PTSD has not resulted in total occupational and social impairment.  While there is evidence indicating that the Veteran is unemployable as a result of his PTSD, his symptoms have not also resulted in total social impairment.  For example, on VA examination in October 2010 it was noted that he had some friends and usually drank at a familiar local establishment.  He also described one friend that he said he went sailing with.  VA examination in June 2012 revealed that he had been staying with friends because he was evicted from his home.  On evaluation in November 2012, it was noted that he had a positive relationship with his younger brother.  Similarly, VA treatment records dated in November 2012 show that the Veteran reported having a good relationship with one brother.  While he stated that he tries to distance himself from people in general, he has repeatedly described having some friends, including several supportive friends who supported his recovery and a few that do stop by and see him.  See VA treatment records, dated in October 2013 and November 2013.  The Veteran again testified at his hearing in September 2014 that although he was a loner, he did have a few friends and was close to one brother.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a 100 percent schedular rating for PTSD at any time during the appellate period, in the absence of total social impairment.  

Referral of the Veteran's PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In this regard, the Veteran's PTSD symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.

III. TDIU, prior to November 16, 2012

The Veteran was awarded a TDIU as of November 16, 2012.  A TDIU claim is a claim for increased compensation.  A claim for entitlement to a TDIU prior to November 16, 2012 was raised by the Veteran's hearing testimony for his claim for an increased rating for his PTSD.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, the Veteran met the schedular criteria for a TDIU prior to November 16, 2012.  The evidence of record also shows that he was unemployable as a result of his PTSD prior to that date.  This determination is based on the Veteran's testimony that he last worked in 2005, and that he was previously fired from work due to his inability to get along with other people due to his PTSD, as well as his extensive PTSD symptoms, as shown in the medical records.  Accordingly, entitlement to a TDIU is granted for the appellate period prior to November 16, 2012.

ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD is granted, prior to November 16, 2012.

Entitlement to a rating in excess of 70 percent for PTSD is denied, from November 16, 2012, forward.

Entitlement to a TDIU is granted, prior to November 16, 2012.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


